DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 1/26/2021 are acknowledged.  Claims 1, 5, 9, 15-16, 23, 29 and 57-58 are amended; claims 2-4, 6, 10-14, 17-21, 24-25, 27-28, 30-34, 37, 39-41, 43-52, 56 and 59-69 are canceled; no claims are withdrawn; claims 1, 5, 7-9, 15-16, 22-23, 26, 29, 35-36, 38, 42, 53-55, 57-58 are pending and have been examined on the merits.
NOTE: This Office action introduces new grounds of rejection not necessitated by claim amendment; hence, this Office action is non-final.

Specification
The objection to the specification set forth at pp. 2-3 of the previous Office Action, is withdrawn in view of the amendment to the specification received 1/26/2021.

Claim Objections
The objections to claims 9, 15, 23 and 29, as set forth at p. 3 of the previous Office Action, are withdrawn in view of the amendment of the claims.

Claim Rejections - 35 USC § 112
The rejection of claims 1, 5, 9, 35 and 57-58 under 35 U.S.C. § 112(b), as set forth at pp. 4-6 of the previous Office Action, is withdrawn in view of the amendment of the claims or, in the case of claim 35, Applicants’ clarification of the claim terms.

Claim Interpretation
The term “polysaccharide” in claims 1, 7, 15, 22, 26, 35-36, 38 and 42 has been interpreted with the broadest reasonable interpretation as a saccharide polymer comprising 2 or more monosaccharides joined together with glycosidic bonds.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 5, 7-9, 15, 16, 22, 36, 38 and 53-55 under 35 U.S.C. 102(a)(2) over Lomovsky et al., WO 2009/005390 (Foreign Patent document cite 1, IDS, 1/1/2020) as set forth at pp. 6-10 of the previous Office Action, has been significantly changed including the additional rejection of claims 35 and 42; hence, the rejection over Lomovsky set forth below constitutes new grounds of rejection.
The rejection of claim 42 under 35 U.S.C. 102(a)(2) over Lomovsky et al., WO 2009/005390 (Foreign Patent document cite 1, IDS, 1/1/2020) in light of American Society For Microbiology, 2006 (NPL cite V, PTO-892, 10/30/2020) as set forth at pp. 10-11 is withdrawn as the rejection of claim 42 has been incorporated into the rejection over Lomovsky.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 7-9, 15-16, 22, 36, 42, 53-55 and 57-58 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Singh et al., US 2016/0032339, published 2/4/2016 (US Patent Application publications cite 4, IDS, 1/2/2020; herein “Singh”).
Singh teaches methods for generating sugars from cellulosic biomass comprising simultaneously milling and enzymatically saccharifying the polysaccharide-containing biomass thereby partially hydrolyzing the biomass (Abst.).  Singh teaches that liquid comprising sugars produced from partially hydrolyzing the biomass is then separated from the solids and the solids with associated enzymes can be recycled to contact fresh 

Additionally, Singh teaches contacting 1 g (1000 mg) polysaccharide-containing biomass with 500 µl enzyme solution, mixing and incubating at 50 °C [0142] which constitutes a ratio of 500 µl / 1000 mg or 0.5 µl/mg anticipating claim 5.
Additionally, Singh teaches embodiments comprising simultaneously milling and saccharifying biomass with >30 wt% solids ([0068], [0136-7]) which would constitute a solid composition comprising 2.33 µl/mg (for 100 g, assuming a density of 1 g/ml for water, gives 70000 µl per 30000 mg = 2.33 µl/mg) anticipating claim 5.
Singh teaches that the polysaccharide-containing biomass is a lignocellulosic biomass comprising cellulose, hemicellulose and lignin [0029] anticipating claims 7, 15 and 22.
Singh teaches that the polysaccharide-containing biomass can be pretreated, before the simultaneous milling/saccharification, by milling (comminuting) the biomass [0078] anticipating claim 8.
Singh teaches that the enzyme (hydrolase) can be cellulase [0088] anticipating claim 9.
Singh teaches that the cellulase comprises endocellulase activity, exocellulase activity and beta-glucosidase activity [0088] anticipating claim 16.
Singh additionally teaches that the hydrolase can be a xylanase [0088].

Singh teaches that the enzymes are added as a cocktail (i.e. in an aqueous solution) ([0142], [0145], [0151]) anticipating claim 42.
As discussed above, Singh teaches embodiments wherein the milling and saccharification takes place in a series of 5 augers wherein each auger has a mesh screen located at or near the beginning of the auger to separate any sugar-containing liquid from the solids which are moved through, milled and saccharified in each auger ([0161-2], Fig. 19).  Singh teaches that the augers are at an incline from start to end to aid in the removal of the liquor, that solids which are caught on the screen are recycled back into the auger and that solids leaving the end of the fourth saccharification auger were recycled back to the start of the first saccharification auger at the point where the material from the mix auger was added [0162].  Thus, Singh teaches methods for the enzymatic saccharification of polysaccharides comprising a step of contacting the polysaccharide with a hydrolase and water, in the absence of solvent (any solvent is removed at the screens in the augers), thereby forming a solid reaction mixture and comprising a step of milling/mixing and incubating (under conditions of high shear agitation) the solid reaction mixture thereby producing monosaccharides and/or oligosaccharides, in the absence of a solvent, effected by the hydrolase saccharifying the polysaccharides (in the first saccharification auger), followed by a step c') of milling and then incubating the solid reaction mixture in the absence of a solvent (in the second saccharification auger), followed by repeating step c') of milling and then incubating one .

Claims 1, 5, 7-9, 15-16, 22, 35-36, 38, 42 and 53-55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lomovsky et al., WO 2009/005390 (Foreign Patent document cite 1, IDS, 1/1/2020).
Lomovsky teaches methods of producing bioethanol from lignocellulose materials (i.e. a biomass comprising polysaccharides including at least cellulose) wherein the method comprises producing carbohydrates (e.g. sugars) by the mechanoenzymatic treatment (i.e. the simultaneous mechanical and enzymatic treatment of the material discussed in more detail below) of the lignocellulosic material wherein the enzymes are cellulases (cellulosolytic enzymatic complexes), i.e. the enzymatic saccharification of a polysaccharide (cellulose) with hydrolases (cellulases) (Abst.).  Lomovsky teaches that “The mechanoenzymatic treatment is the mechanochemical treatment in which enzymes participate.” (p. 13, ll. 6-7), that the mechanoenzymatic treatment enzymatically hydrolyzes the lignocellulosic material (“The mechanoenzymatic treatment is conducted in order to increase the substrate reactivity; in number of cases, chemical reactions can evolve catalyzed by enzymes directly at the time of treatment.”, p. 13, ll. 8-10, emphasis added), that “The main criterion of effectiveness of the mechanoenzymatic treatment in the present process is enhancing of hydrolysis of polysaccharides from the lignocellulose stock as promotion of yield of water-soluble carbohydrates” (p. 15, ll. 27-29), that the aim of their invention is “To develop an effective method of conversion of polysaccharides from the lignocellulose stock into bioethanol, namely the method based on preliminary and/or intermediate mechanoenzymatic ” (p. 16, ll. 4-8) and “Thus, the present invention is based on application of preliminary and/or intermediate mechanoenzymatic treatment that enhances noticeably the hydrolysis of polysaccharides, promotes the yield of fermentable carbohydrates, and reduces material and energy cost of the process of production of bioethanol from the lignocellulose stock. The preliminary (intermediate) treatment implies that the mechanochemical effect of certain intensity and duration acts on the mixture of the lignocellulose stock and enzymes (the solution of the enzymes) in the mechanochemical reactor (the caviation or ultrasound device).” (p. 16, ll. 19-25, emphasis added).  Lomovsky teaches that the mechanoenzymatic treatment is for the hydrolysis of the polysaccharides in the biomass: “Mechanoenzymatic treatment is the mechanochemical treatment of the lignocellulose stock in the presence of enzymes or a solution of the enzymes. This type of effect is applicable both to the lignocellulose raw stock and to individual polysaccharides. The mechanoenzymatic treatment is conducted in order to increase the reactivity of the substrate, namely, to accelerate the hydrolysis and to hydrolyze more polysaccharides in the stock.” (p. 19, ll. 26-30, emphasis added), “The preliminary mechanoenzymatic treatment forms a qualitatively new product, or mechanocomposite, the polysaccharides in which are hydrolyzed at a faster rate than by the known methods; it is characterized by a high degree of transformation into monosaccharides and smaller consumption of the enzymes.” (p. 20, ll. 22-25, emphasis added).  Lomovsky is clear that the mechanoenzymatic pretreatment at least partially hydrolyzes the polysaccharides in the composition: “Complex preparations of cellulosolytic enzymes are preferable for mechanoenzymatic treatment of the lignocellulose stock and subsequent hydrolysis. According a smaller portion of the cellulose is hydrolyzed during pre-treatment, a larger portion is hydrolyzed in the process of saccharification.” (p. 20, ll. 31-34, emphasis added).  Hence, Lomovsky is clear that the mechanoenzymatic pretreatment would at least partially hydrolyze the polysaccharides of the lignocellulosic biomass which would effect the production of monosaccharides and/or oligosaccharides from the polysaccharides of the lignocellulosic biomass.
Lomovsky repeatedly teaches that the mechanoenzymatic treatment is of a solid composition, i.e. in the absence of a solvent (Abst.; p. 15, ll. 12-14; p. 19, ll. 2-5).  
Lomovsky teaches the method of mechanoenzymatic treatment of the lignocellulosic biomass comprises contacting 90% - 98% lignocellulose stock, having the concentration of natural moisture of 0.5% - 15% water, with 0.2% - 2% cellulosolytic enzyme preparation (hydrolase, cellulase), 0.0% - 8% of inorganic salt, and 0.0% - 1% surfactant (i.e. a first step of contacting the polysaccharide with a hydrolase and water, in the absence of solvent, thereby forming a solid reaction mixture), and milling/mixing the solid reaction mixture with a ball mill or rotor mill for 0.5 - 10 min (i.e. a step of milling the solid reaction mixture) (p. 16, l. 33 – p. 17, l. 3).
Thus, Lomovsky teaches methods for the enzymatic saccharification of a polysaccharide comprising a step of contacting the polysaccharide with a hydrolase and water, in the absence of solvent, thereby forming a solid reaction mixture and a step of milling the solid reaction mixture wherein the production of monosaccharides and/or oligosaccharides is effected by the hydrolases saccharifying the polysaccharide in the absence of solvent, anticipating claims 1 and 53.

Lomovsky teaches that the polysaccharide in the method is a lignocellulosic biomass (lignocellulose stock) or biomass comprising cellulose and hemicellulose (p. 1, ll. 28-31; p. 3, ll. 18-28; p.19, ll. 12-16) anticipating claims 7, 15 and 22.
Lomovsky teaches that the raw lignocellulosic stock was roughly crushed in a disintegrator (comminuted) prior to further processing or mechanoenzymatic treatment (p. 2, ll. 17-18; p. 24, ll. 11-21; p. 31, ll. 26-30) anticipating claim 8.

Lomovsky teaches that the biomass hydrolyzed in the method can be microcrystalline cellulose (Example 2, p. 30, ll. 7-12).  Cellulose is a polymer of glucose.  Glucose has a molecular weight of 180.16 g/mole.  A water molecule (molecular weight 18.015 g/mole) is removed when the glucose monomers are polymerized into cellulose; hence, the molecular weight of the monomer in the cellulose polymer is 162.15 g/mole (180.16 g/mole – 18.015 g/mole).
As described on the previous page, the water content of the solid reaction mixture in the method set forth by Lomovsky is 0.7% to 17% and the total dry matter of the biomass in the solid reaction mixture is 75% to 97.5%.  Assuming the density of water is 1 g/ml, this gives a stoichiometric volume of water (V) in Lomovsky’s solid reaction mixtures ranging from a minimum of 0.065V ((0.7 wt% / 18.015 g/molewater) = 0.0389 mol% of water divided by (97.5 wt% / 162.15 g/molecellulose) = 0.601 mol% of cellulose giving a stoichiometric volume of 0.065 V) to 2.04V ((17 wt% / 18.015 g/molewater) = 0.944 mol% of water divided by (75 wt% / 162.15 g/molecellulose) = 0.463 mol% of cellulose = stoichiometric volume of 2.04 V).  Practicing the method of Lomovsky wherein the amount of water in the solid reaction mixture is between 1 stoichiometric volume and 2.04 stoichiometric volumes anticipates claim 35.
Lomovsky teaches practicing the method wherein the polysaccharide-containing biomass is 10 g of microcrystalline cellulose and the hydrolase enzyme is added at 20 mg per gram of substrate, i.e. 2 wt%, anticipating claim 36.

Lomovsky teaches practicing the method wherein the enzyme is added in the form of a culture fluid (i.e. in the form of a solution of the hydrolase in the water); p. 35, claim 2) anticipating claim 42.
Lomovsky teaches mechanoenzymatic treatment of dried plant stock (p. 31, ll. 24-30).  Lomovsky teaches that the concentration of water in "air-dry" dehydrated stock is 8-15% of the stock mass (pg. 19, lines 12-18).  Lomovsky teaches adding 15 mg of cellulosolytic complex (hydrolase) per gram of the carbohydrates the stock contains (polysaccharide) (p. 31, ll. 24-30; i.e. a step of contacting the polysaccharide with a hydrolase and water, in the absence of solvent, thereby forming a solid reaction mixture).  Lomovsky teaches milling the solid reaction mixture with a rotary mill (a step of milling (and mixing) the solid reaction mixture) (pg. 31, lines 24-34) then incubating at a temperature of 51 °C in a series of reactors (i.e. practicing the method comprising a step of mixing and then incubating the solid reaction mixture or milling and then incubating the solid reaction mixture; p. 32, ll. 7-11) anticipating claims 53-55.

Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered.  Applicant’s arguments regarding the objections to the specification and claims, the rejection of claims 1, 5, 9, 35 and 57-58 under 35 U.S.C. §112(b), the rejection of claim 42 under 35 U.S.C. 102(a)(2) over Lomovsky et al., WO 2009/005390 (Foreign Patent document cite 1, IDS, 1/1/2020) in light of American Society For Microbiology, 2006 (NPL cite V, PTO-et al., WO 2009/005390 (Foreign Patent document cite 1, IDS, 1/1/2020) in view of Paye et al., 2016 (cite U, PTO-892, 10/30/2020) and the rejection of claims 23, 26 and 29 under 35 U.S.C. § 103(a) over Lomovsky et al., WO 2009/005390 (Foreign Patent document cite 1, IDS, 1/1/2020) in view of Emalfarb et al., US 2009/0099079 (cite A, PTO-892, 10/30/2020) set forth on pp. 10-11 and 13-14 of the Remarks received 1/26/2021 are moot because the objections and rejections have been withdrawn and the American Society For Microbiology document, Paye and Emalfarb are not relied on for any rejection herein.
Regarding the rejection under 35 U.S.C. 102(a)(2) over Lomovsky, Applicants argue (pp. 12-13) that A) Lomovsky does not teach a step b) in which hydrolysis yields the desired saccharification and produces monosaccharides and/or oligosaccharides in the absence of a solvent, and B) that the mechanoenzymatic treatment in Lomovsky is merely a pretreatment before hydrolysis occurs and that hydrolysis happens after a large amount of solvent is added.
These arguments are unpersuasive because 1) Lomovsky specifically teaches that the mechanoenzymatic pretreatment at least partially hydrolyzes the contacted lignocellulosic biomass as discussed below, and 2) Lomovsky anticipates all of the method parameter limitations recited in claims 1, 5, 7-9, 15-16, 22, 35-36, 38, 42 and 53-55 drawn to the method steps, biomass properties, enzymatic properties and concentrations and water concentrations regarding the total solid weight and the stoichiometry of the polysaccharide; hence, if the claimed method is enabled commensurate in scope with the claims, then the method taught by Lomovsky would states that it does or is even aware that the method does.  Applicant has provided no evidence that Lomovsky’s method fails to produce monosaccharides and/or oligosaccharides other than the allegation that Lomovsky does not state it.
To invalidate a patent by anticipation, a prior art reference normally needs to disclose each and every limitation of the claim. See Standard Havens Prods., Inc. v. Gencor Indus., Inc., 953 F.2d 1360, 1369, 21 USPQ2d 1321, 1328 (Fed. Cir. 1991). However, a prior art reference may anticipate when the claim limitation or limitations not expressly found in that reference are nonetheless inherent in it. See id. and Verdegaal Bros., Inc. v. Union Oil Co. of Cal., 814 F.2d 628, 630, 2 USPQ2d 1051,1053 (Fed. Cir. 1987). Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claimed limitations, it anticipates. See In re King, 801 F.2d 1324, 1326, 231 USPQ 136,138 (Fed. Cir. 1986).  Inherency is not necessarily coterminous with the knowledge of those of ordinary skill in the art. See Titanium Metals, 778 F.2d at 780.  Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art. See id. at 782.  However, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.  See id. At 782.  ("Congress has not seen fit to permit the patenting of an old [composition], known to others ... , by one who has discovered its ... useful properties."); Verdegaal Bros., 814 F.2d at 633. 
Titanium Metals illustrates these principles. See Titanium Metals, 778 F.2d at 775. In Titanium Metals, the patent applicants sought a patent for a titanium alloy containing various ranges of nickel, molybdenum, iron, and titanium.  The claims also required that the alloy be "characterized by good corrosion resistance in hot brine environments.” Titanium Metals, 778 F.2d at 776.  A prior art reference disclosed a titanium alloy falling within the claimed ranges, but did not disclose any corrosion-resistant properties. This court affirmed a decision of the PTO Board of Appeals finding the claimed invention unpatentable as anticipated. This court concluded that the claimed alloy was not novel, noting, "it is immaterial, on the issue of their novelty, what inherent properties the alloys have or whether these applicants discovered certain inherent properties." Id. at 782. This same reasoning holds true when it is not a property, but an ingredient, which is inherently contained in the prior art. The public remains free to make, use, or sell prior art compositions or processes, regardless of whether or not they understand their complete makeup or the underlying scientific principles which allow them to operate. The doctrine of anticipation by inherency, among other doctrines, enforces that basic principle." See Atlas Powder Co. v. IRECO Inc., 51 USPQ2d 1943 (Fed. Cir. 1999).
Thus, a reference may be anticipatory if it discloses every limitation of the claimed invention either explicitly or inherently. A reference includes an inherent characteristic if that characteristic is the natural result flowing from the reference's explicitly explicated limitations. Continental Can Co. USA, Inc. v. Monsanto Co., 948 F.2d 1264,1269, 20 USPQ2d 1746, 1749 (Fed. Cir. 1991).

Thus, Lomovsky anticipates the claimed method regardless of whether Lomovsky states that the method produces monosaccharides and/or oligosaccharides effected by the hydrolases saccharifying the polysaccharide in the absence of solvent; however, Lomovsky does disclose that the mechanoenzymatic pretreatment hydrolyzes the polysaccharides in the biomass: “Complex preparations of cellulosolytic enzymes are preferable for mechanoenzymatic treatment of the lignocellulose stock and subsequent hydrolysis. According to the present invention a smaller portion of the cellulose is hydrolyzed during pre-treatment, a larger portion is hydrolyzed in the process of saccharification.” (p. 20, ll. 31-34, emphasis added); “The preliminary mechanoenzymatic treatment forms a qualitatively new product, or mechanocomposite, the polysaccharides in which are hydrolyzed at a faster rate than by the known methods; it is characterized by a high degree of transformation into monosaccharides and smaller consumption of the enzymes.” (p. 20, ll. 22-25, emphasis added); “Mechanoenzymatic treatment is the mechanochemical treatment of the lignocellulose stock in the presence of enzymes or a solution of the enzymes. This type of effect is applicable both to the lignocellulose raw stock and to individual polysaccharides. The mechanoenzymatic treatment is conducted in order to increase the reactivity of the substrate, namely, to accelerate the hydrolysis and to hydrolyze more polysaccharides in the stock.” (p. 19, ll. 26-30, emphasis added); “Thus, the present invention is based on application of preliminary and/or intermediate mechanoenzymatic treatment that enhances noticeably the hydrolysis of polysaccharides, promotes the yield of fermentable carbohydrates, and reduces material and energy cost of the process of production of bioethanol from the lignocellulose stock.” (p. 16, ll. 19-22, emphasis added); “The mechanoenzymatic treatment is conducted in order to increase the substrate reactivity; in number of cases, chemical reactions can evolve catalyzed by enzymes directly at the time of treatment.” (p. 13, ll. 8-10, emphasis added).
Hence, Applicant’s suggestion that Lomovsky does not teach that the mechanoenzymatic pretreatment causes the enzymatic saccharification of the polysaccharides of the biomass is unpersuasive.  
Applicant further argues that the presently claimed invention hydrolyzes microcrystalline cellulose at a greater rate than Lomovsky (pp. 12-13, spanning ¶).  In response to Applicant's argument that the references fail to show certain features of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Thus, Lomovsky’s method anticipates the claimed method and would produce monosaccharides and/or oligosaccharides effected by the hydrolases saccharifying the polysaccharide in the absence of solvent regardless of whether Lomovsky states the effect or is even aware of the effect.  Additionally, as set forth above, Lomovsky clearly teaches that the mechanoenzymatic pretreatment DOES enzymatically saccharify the polysaccharides.  Hence, Applicant’s arguments are unpersuasive and the rejection is maintained with modification to address claim amendments, to address claims 35 and 42 and for clarity.

Claim Rejections - 35 USC § 103
The rejection of claims 57-58 under 35 U.S.C. § 103(a) over Lomovsky et al., WO 2009/005390 (Foreign Patent document cite 1, IDS, 1/1/2020) in view of Paye et al., 2016 (cite U, PTO-892, 10/30/2020) as set forth at pp. 11-15 of the previous Office Action, is withdrawn in view of the amendment of claims 57-58 and Applicant’s persuasive argument (Remarks, pp. 13-14).
The rejection of claims 23, 26 and 29 under 35 U.S.C. § 103(a) over Lomovsky et al., WO 2009/005390 (Foreign Patent document cite 1, IDS, 1/1/2020) in view of Emalfarb et al., US 2009/0099079 (cite A, PTO-892, 10/30/2020) as set forth at pp. 15-19 of the previous Office Action, has been replaced with rejections over more appropriate prior art (Lali and Nakagawa) as set forth below.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 5, 7-9, 15-16, 22-23, 35-36, 38, 42 and 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Lomovsky et al., WO 2009/005390 (Foreign Patent document cite 1, IDS, 1/1/2020) in view of Lali et al., US 2012/0115192 (cite C, attached PTO-892; herein “Lali”).
The discussion of the disclosure of Lomovsky in relation to claims 1, 5, 7-9, 15-16, 22, 35-36, 38, 42 and 53-55 set forth in the rejection above is incorporated herein.
Lomovsky teaches that the lignocellulosic biomass saccharified in their method comprises cellulose, hemicellulose and lignin (p. 1, ll. 29-30; p. 2, ll. 23-25) and that the hemicellulose in the biomass can comprise xylose (p. 3, ll. 18-28) but does not specifically teach that the hydrolase used in their method comprises a hemicellulose-saccharifying xylanase from Thermomyces lanuginosus.  However, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the hydrolases used in Lomovsky’s method to comprise a xylanase from Thermomyces lanuginosus in view of the disclosure of Lali.
Lali also teaches methods for the enzymatic saccharification of polysaccharides with hydrolases (Abst.) wherein the hydrolases comprise xylanase [0045].  Lali teaches that the xylanase from Thermomyces lanuginosus is a suitable xylanase to break down polysaccharides [0045].
Thermomyces lanuginosus taught by Lali because the xylanase from Thermomyces lanuginosus is suitable for breaking down polysaccharides; therefore, claim 23 is prima facie obvious.

Claims 1, 5, 7-9, 15-16, 22, 26, 29, 35-36, 38, 42 and 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Lomovsky et al., WO 2009/005390 (Foreign Patent document cite 1, IDS, 1/1/2020) in view of Nakagawa et al., 2011 (NPL cite 12, IDS, 1/2/2020; herein “Nakagawa”).
The discussion of the disclosure of Lomovsky in relation to claims 1, 5, 7-9, 15-16, 22, 35-36, 38, 42 and 53-55 set forth in the rejection above is incorporated herein.
Lomovsky teaches that the effect of the pretreatment is to produce soluble sugars from the biomass (p. 7, ll. 12-14) but does not teach that the polysaccharide in the biomass is chitin or that the hydrolase is chitinase; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the polysaccharide in the biomass to comprise chitin and the hydrolase to comprise chitinase in view of the disclosure of Nakagawa.
Nakagawa teaches the enzymatic saccharification of crab and/or shrimp shells for the production of sugars by mechanochemical conversion with a ball mill and enzymatic saccharification to produce sugars from the chitin-containing biomass (Abst.).
Nakagawa teaches that the chitin in the crab and shrimp shells is saccharified to N-acetylglucosamine (a sugar) by milling and enzymatic saccharification with chitinase Streptomyces griseus (p. 1844, “Materials and enzymes”; pp. 1844-5, “Assay for hydrolytic activity”; p. 1845, “Enzymatic degradation of chitin”; Table 2)
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to employ crab or shrimp shells as the biomass in the method of Lomovsky for producing sugars to ferment into ethanol and to saccharify the crab or shrimp shells by substituting chitinase from Streptomyces griseus for the hydrolases in the method of Lomovsky because Nakagawa teaches that crab and/or shrimp shells can be successfully saccharified to sugars with chitinase from Streptomyces griseus; therefore, claims 26 and 29 are prima facie obvious.

Conclusion
No claims are allowed.

The prior art made of record and not relied upon (i.e. Kohler et al., US 2010/0041125, cite A and Kerley et al., US 6399123, cite B) is considered pertinent to applicant's disclosure: please refer to attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651